 WAYNE W. SELL CORP.Wayne W. Sell CorporationandWalter JamesStickney.Cases6-CA-17428, 6-CA-18063, 6-CA-18355,and 6-CA-1850322 September 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 18 March 1986 Administrative Law JudgeBurton S. Kolko issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions as modified and to adopt the recom-mended Order.The judge found and we agree that the Respond-ent's actionsin changingStickney'swork assign-ments'and suspending him from 22 to 25 March1985 violated Section 8(a)(3) and (1) of the Act be-cause they were taken in retaliation for Stickney'sfiling grievances on behalf of himself and other em-ployees. The judge found, however, that the Gen-eralCounsel did not establish that these actionswere takenin responseto Stickney's filing unfairlabor practice charges with the Board and there-fore did not prove a violation of Section 8(a)(4) ofthe Act. For the followingreasons,we fmd meritin the General Counsel's exception to the judge'slatter finding.The record reveals that on 13 March 19852Stickney filed an unfair labor practice charge withregard to letters of reprimand sent him by the Re-spondent on 4 and 7 March. S The first flatbed as-signmentwas made on 21 March, and Stickney wassuspended on 22 March.4 Stickney filed an amend-ed charge 25 March and on 27 March he filed agrievance over the suspension. On 19 April a con-solidated complaint issued alleging certain viola-tions of the Act. Pursuant to a settlement agree-ment executed by the parties on 10 May, Respond-ent was obligated to post a notice for 60 days, until1In agreeingwith the judgethat the Respondent's assignment of flat-bed loads toStickneywas unlawful,we findit unnecessary to rely on hisfinding thattanktruckloads were more lucrative thanflatbed or dumploadsand thereforethe change in work assignments resulted in lowerpaying assignmentsfor Stickney.aAll dates are 1985 unlessotherwiseindicated.8The judge found that the letters of reprimand violated Sec.8(aX3)and (1) and no exceptions were taken to this finding.4 The judge found thatthe suspensionviolated Sec.8(a)(3) and (1) andno exceptions were made tothis finding.529on or about 10 July.5 Shortly after expiration ofthe posting period, the second flatbed assignmentwas made on 13 July. Additional unfair labor prac-tice charges were filed by Stickney on 15 July, andthese charges resulted in the Regional Director'srevocation of the settlement agreement on 30August and the issuance on 4 September of a con-solidated complaint. Less than a week later, on 10September, the Respondent made its third flatbedassignmentto Stickney.Contrary to the judge, we find that the timing ofthese events gives rise to a strong inference thatthe Respondent's actions were motivated by Stick-ney's filing of charges with theBoard as well as hisgrievance filing. The Respondent's knowledge ofthe charges is not in dispute and, indeed, in a letterdated 27 March from the Respondent's vice presi-dent,Beechey, to Stickney, Beechey made refer-ence to the charges and questioned Stickney'smotive in filing them. With regard to animus, wenote that after unlawfully threatening Stickneywith physical harm at a grievance meeting on 4April, the Respondent's president, Sell, directedStickney to "go tell that to the Labor Board too."This statement, in addition to the references in theletter noted above, demonstrates the Respondent'sdispleasurewith Stickney's invocation of Boardprocesses.These factors taken together are suffi-cient to constitute a prima facie case of a violationof Section 8(a)(4).Having found that the General Counsel has es-tablished a prima facie case of discrimination underSection 8(a)(4), we further find, for the reasons setforth by the judge, that the Respondent has notmet its burden of proving that it would havechanged Stickney's work assignments and suspend-ed him even absent any unlawful motive.6 In viewof the foregoing, we conclude that the record es-tablishes a pattern of retaliation against Stickneyfor filing charges with the Board and filing griev-ances under the collective-bargaining agreementand that by engaging in such conduct, the Re-spondent has violated Section 8(a)(3), (4), and (1)of the Act.74 Stickney was out of work from I April to 27May due toan injury.On 9 July he filed agrievanceoverthe Respondent's alleged failure topay his healthinsurance premiums.a In agreeingwith the judgethat the changes in the Respondent's op.erations between 1982 and 1985 do notsupport theRespondent's allegedbusinessjustification for changingStickney's truckassignments,we notethat during that period the Respondent not only increased its use of flat-bed trucksbut also increased its use of tank trucks, permitting it to con-tinue its practice of more than 2 years standing of assigningStickney todrive tank trucks.7Town &Country LP Gas Service,255 NLRB 1149 (1981).281NLRB No. 82 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modifiedMows and orders that the Re-spondent,Wayne W. Sell Corporation, Sarver,Pennsylvania, its officers,agents,successors, andassigns, shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 1(b)."(b)Unlawfully making discriminatoryassign-ments to employeesfor engagingin union activityby filing grievances and for filing unfair labor prac-tice charges under the Act."2. Substitute the following for paragraph 1(d)."(d)Unlawfullysuspendingemployees for en-gagingin union activity by filing grievances andfor filing unfair labor practice charges under theAct."3.Delete the last paragraph of the recommendedOrder.4. Substitute the attached notice for that of theadministrative law judge.&The judge included in his recommended Order a visitatorial clauseauthorizing the Board, for compliance purposes, to obtain discovery fromthe Respondent under the Federal Rules of Civil Procedure under the su-pervisionof the UnitedStates court of appeals enforcing the Board'sOrder In the circumstances of this case,we find it unnecessary to in-clude such a clause.We shall modify the judge's recommended Order ac-cordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.WE WILL NOT threaten employees for filinggrievances.WE WILL NOT discriminate against employees byissuing letters of reprimand,making moreonerousassignments, or suspendingthem for engaging inunion activity by filing grievances.WE WILL NOTdiscriminate against employees bymaking more onerous assignments or suspendingthem for filing unfair labor practice charges.WE WILL make Walter James Stickney whole bypaying him the amount he lost as a result of ourunlawful discrimination,with interest.WE WILL remove from the personnel file ofWalter James Stickney Jr. any reference to the un-lawful written reprimands issued to him.WAYNE W. SELL CORPORATIONKim SiegertandStanley Zawatsk4Esqs.,for the GeneralCounsel.Ralph T. DeStefanoandKurt Miller,Esqs.,of Pittsburgh,Pennsylvania, for theRespondent.Walter JamesStickney Jr.,of Cabot,Pennsylvania,pro se.DECISIONSTATEMENT OF THE CASEBURTON S. KOLKO, Administrative Law Judge. In thiscase I find proven the General Counsel's allegations thatWayne W. Sell, owner of the Wayne Sell Corporation(Respondent), threatened and coerced employee WalterJames Stickney in violation of Section 8(axl) of the Act,and that Respondent discriminatedagainstStickney inviolation of Section8(aX3) and(1) of the Act, 29 U.S.C.§ 158(a)(1), (3).1 I dismiss the complaint on the allegationof a violation of Section 8(a)(4), 29 U.S.C. § 158(a)(4).I.BACKGROUNDRespondent, a Pennsylvania corporationengaged inthe truckingbusiness nearSarver, Pennsylvania, admitsthat it is an employerengagedin commerce within themeaningof the Act. Respondent has recognized Team-stersLocal 538 (Union) as the collective-bargainingagent for its employees since 1973.Respondent operates a trucking business consisting of55 vehicles it owns and 35 owner/operator vehicles itleases on adailybasis.Respondent employs 51 drivers.This case involves the operation by Respondent's em-ployees of its owned vehicles.Respondent uses three different kinds of trucks in itsoperations: dump trucks, flatbed trucks, and tank trucks.The drivers are dispatched on a seniority basis for thefirst round out each day, and on a first-in, first-out basisiThecharge in Case 6-CA-17428 was filed on 18 June 1984 andamended on 18 April 1985.The charge in Case 6-CA-18063 was filed on13March 1985 and amended on 25 March 1985 and 18 April 1985 Theconsolidated complaint issued on 19 April 1985 and Respondent timelyanswered.The parties entered into a settlement for these cases that wasapproved by the Regional Director on 10 May 1985(JtExh.1).The set-tlement agreement was vacatedafterStickney filed a charge in Case 6-CA-18355 on 15 July 1985, and a consolidated amended complaint in thethree cases issued on 4 September 1985. Respondent timely filed ananswerA final charge,complaint,and order consolidating the casesissuedon 16 October1985, that was timely answered by Respondent.This case was heard before me on 30 and 31 October 1985, in Pittsburgh,Pennsylvania.Briefs were filed on 3 December 1985. The General Coun-sel'smotion to correct the transcript is granted. WAYNE W. SELL CORP.for the remainderof the day. Driversare paid accordingto the type of truck they driveand lengthof the trip. Itis undisputed that the most lucrative loadsare those de-liveredin tank-type trucks.Stickneyhas been employed by Respondentsince June1982.He is 15 onthe senioritylist,and wasthe seventhtop wage earner in 1982.For several months after hisdate of hire, Stickneydroveall threekinds of trucks owned byRespondent.AfterStickney requestedto beassignedto drive onlytank-type trucks,Respondenthonored Stickney's requestfor a substantialperiod of time.Stickney served as shopsteward from January to De-cember 1984.As steward, Stickney filed many griev-ances and met repeatedly,with Sell and Respondent'svicepresident,and it is Sell's conductduring these meet-ings thatgives riseto the 8(a)(1) allegations at issue inthis case.Stickney continuedto file grievancesuntil hisresignation as shop steward.Three months after Stickneyresigned as shop steward he was issuedtwo letters ofreprimand,he was suspendedfor several days,and he re-ceived hisfirst flatbedassignment,allwithin a 1-monthperiod.The next twoflatbed assignmentsoccurred somemonths later.Stickney continuedto communicate withthe NLRBand file grievancesduring thisentire time.IL UNFAIR LABOR PRACTICESA. The 8(a)(1) AllegationsStickneyfiled his first grievance with the Employer inNovember 1983.In January 1984 he was elected shopsteward for the Union.As stewardhe filed numerousgrievanceson behalf ofhimself and his fellow employ-ees. aHe resigned as steward in December 1984 becauseof a disagreementwithRaymond Baker,secretary-treas-urer of TeamstersLocal 538.He continued to causegrievancesto be filedafter his resignation.During the process of resolvingthe variousgrievanceshe filed, Stickneymet repeatedly with Sell and JamesBeechey,theCompany'svice president.The GeneralCounsel argues that the abusive language and threatsused by Sell at these meetings violate Section 8(a)(1).One such meetingoccurred on 14March 1984 con-cerning two grievancesfiled by Stickney. Stickney testi-fied that at this meeting Sell told him he never shouldhave hired him, told him that he was a troublemaker,and used vulgar language.Sell admitted that he has losthis temper at grievance meetings. I credit Stickney's tes-timony andfmd that Sellused abusive and profane lan-guage at this meeting.Stickney further testified that Sell useda variety of ob-scenities at thegrievancemeeting of27 April 1984, thatSell threatened to "blackball"him, and that Sell statedthat Stickney"had filed moregrievancesin the past 3months thanthey had in11 years,and they had betterstop."LawrenceDavis, the employeeon whose behalfthe grievancewas filed,substantiallycorroborated thisa It is irrelevant whether a grievant files on behalf of himselfor otheremployees-filinggrievancesisprotected activity.VanportSand &Gravel,270 NLRB 1358, 1361 (1984);Interboro Contractors,157 NLRB1295 (1966),enfd.388 F.2d 495 (2d Cir. 1967).531testimony,although he only remembered that the term"blackball"was used when he was reminded of it.Sell admitted that he used profanity, that he expressedhis anger to Stickney about the number of grievancesfiled,and that he often loses his temper.He denied thathe threatened Stickney.When asked whether he threat-ened to blackball Stickney,Sell stated he was "baitedinto that,"but denied that he ever used the term"black-ball."He testified that he told Stickney that he wouldgive him"the best [recommendation] in the country."This remark could possibly have been interpreted byStickney as a veiled threat to blackball him,but I creditSell'sdenial that he threatened to blackball Stickney.However,I fmd that Sell's statement that the grievances"had better stop"was a threat of unspecified reprisals forengaging in protected conduct.Stickney testified that at the next grievance meeting,15 June 1984,Sell threatened to get him in a dark alleysomewhere,used other vulgar and abusive language, andmade threatening physical gestures.The verbal threatswere confirmedby JohnBecker,the employee on whosebehalf the grievance was filed. Respondent's witnessesdenied that threatening gestures were used.I credit Re-spondent's denial that Sell used physical intimidation tothreaten Stickney;but even if these gestures did occur, itstrikesme that they were not sufficiently intimidating toconstitute a violation of Section 8(a)(1). Stickney did notfear physical harm,and thisbehaviorseems to be typicalof Sell's personality.Icredit the employees'testimonyabout Sell's statements,and find that Sell did verballythreatenStickney.The last meeting at which violations were alleged tookplace on 4 April 1985.Sell admitted saying to Stickneyat this meeting that if he kept "sticking[his] nose in ev-erybody's business, sooner or later somebody's going toput it all over [his] face."This statement,referring toStickney's grievance filing,isa thinly veiled threat ofphysical harm for participating in that activity. Griev-ance filing is a protected activity, and threatening an em-ployee with harm for participating in this protected ac-tivity is a violation of Section 8(a)(1).Danish CreameryAssn.,265 NLRB 652, 654 (1982).Respondent argues that the alleged threats were actu-ally "shop talk"and a sign of Sell's explosive personality.It is undisputed that Sell loses his temper regularly anduses profane and vulgar language often.Stickney's suc-cessor as steward stated that he hasfiledseveral griev-ances as steward and Sell hasnever threatened him forfiling grievances.This shows that,although Sell may useprofanities regularly,threats of discharge and unspecifiedreprisals are not routinely used in grievance meetings,but were only used against Stickney.Sell used threats be-cause of his animosity toward the increased grievanceactivity of Stickney,and not because of his explosivepersonality.In addition,Sell's remarks went farther thanthe kind of foul language commonly accepted in the in-dustrial sphere.SeeKay Fries, Inc.,265NLRB 1077,1089 (1982).He actually threatened Stickney on 14March that he would "have his job" and that the griev-ances "had better stop." The statement that someonewould"put his nose all over his face" on 4 April is a 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat of physical harm and unlawful.These kinds ofstatements interfere with the Section 7 rights of employ-ees, and are violative of the Act. SeeBardcor Corp., 270NLRB 1083 (1984).Finally,Respondent's argument that Stickney's griev-anceswere motivatedby hislitigiousnature, and aretherefore unprotected,ismeritless.There is no evidencethat Stickney's grievances were so numerous and so friv-olous that they lost the protection of the Act. The factthatmost grievances were resolved in Respondent'sfavor or dropped is irrelevant. The merit of a grievancedoes not determine whether the filing is protected.JerseyPower & Light Co.,269 NLRB 886 (1984). In addition,the fact that Stickney filed many grievances does notrender the behavior unprotected.Ad Art Inc.,238NLRB 1124 (1978), enfd. 645 F.2d 669 (9th Cir. 1980). Itis only extreme behavior on the part of an employee thatremoves his actions from the protection of the Act. SeeCaterpiller Tractor Co.,276 NLRB 1323 (1985).B. The 8(a)(3) and (1) Allegations1.Thechange in assignments and the suspensionStickney had his larynx and the surrounding tendonsremoved in May 1980. He breathes and speaks through atube he inserts in his throat that is held into place bystraps.He was hired by Respondent in June 1982 as atruckdriver.He was assigned to drive all three kinds oftrucks operated by Respondent during his first month ofemployment.Respondent contends that these assign-ments continued until the beginning of 1983. The Gener-alCounsel asserts that these assignments continued onlya few months.It is undisputed that commencing at somepoint after his date of hire, but before March 1985, Stick-ney wasassignedto drive only tank-type trucks. This ar-rangement accommodated Stickney because his tubecaused him to have difficulty with the tarping requiredfor driving flatbed trucks and with the dust that driversare forced to inhale when driving dump trucks.Respondent admitted that it ceased accommodatingStickney on 21 March 1985 when he was assigned todrive a flatbed truck. He was subsequently assigned todrive flatbed trucks on 13 July 1985 and 10 September1985.This change in procedure is not consistent withRespondent's past practice. The only other flatbed as-signments Stickney received since Respondent began toaccommodate him were both under special circum-stances. The first, in November 1982 was performed as a"favor" to Respondent because of a special need. For theother, inNovember 1983,Wayne Barkley was dis-patched to accompany Stickney to assist with the tarprequired for the load.Because the flatbed assignmentsbeginning21March 1985 were a deviation from Re-spondent's past practices, the General Counsel has dem-onstrated that there was a change in Stickney's workingconditions beginning 21 March 1985.Respondent argues that driving flatbed and dumptrucks is no more onerous than driving tank trucks. Sev-eralwitnessestestified to this effect. However, Stickneycredibly testified that he experiences pain and otherphysical problems when he does the tarping necessaryfor flatbedassignmentsor breathes the dust accompany-ing dump truck assignments.I find that the physical painand difficulty described by Stickney rendered flatbedtruck and dump truck assignments more onerous thandriving tank trucks.The imposition of more onerousworking conditions is unlawful if it is motivated by unionanimus, evenif the conditionismore onerous because ofthe special physical condition of the employee.GaystonCorp.,265 NLRB 1,18 (1982).In addition,it is undis-puted that tank truck assignments are more lucrativethan dump and flatbedtruck assignments.Therefore,even if the difficulty of his assignments did not change,Stickney received several lower paying assignments after21March 1985.Such a change in work assignments isunlawful if it was motivated by union animus.Danny'sFoods,260 NLRB 1445 (1982). Moreover, Respondentadmittedly removed Stickney's name from the dispatchroster 22-25 March 1985. Stickney did not receive anyassignments for those days, although some were avail-able.This suspension is unlawful if it was motivated byunion animus.Beverly Enterprise,272 NLRB 83 (1984).3The timing of the flatbed assignments and the suspen-sion is important in determining whether they were un-lawfully motivated.Because proving unlawful motivationis difficult,the Board relies on circumstantial evidence toestablish motivation.NLRBv.InstrumentCorp.,714 F.2d324 (4th Cir. 1983). The first flatbedassignmentoccurredjust after Respondent issued a second letter of reprimandto Stickney (discussed below). Respondent had consist-ently assigned Stickney to tanks for at least 2 years, thensuddenly issued two letters of reprimand and assignedhim to a flatbed load without any explanation. The se-quence of the actions raises the inference that they werebased on union animus.The 8(a)(1) violations also pro-vide evidence of union animus on Respondent's part.Lemon Drop Inn,269 NLRB 1007 (1984), enfd. 752 F.2d323 (8th Cir. 1985). To rebut the General Counsel's case,Respondent is required to show that the same employ-mentactions would have taken place even without theprotected conduct on the part of the employee.WrightLine,251 NLRB 1083, 1089 (1980).Respondent presented substantial evidence to showthat the operation of itsbusinessrequired the change inStickney's assignments.The amount of cement hauled onflatbed trucks had increased substantially since Stickneywas hired. In addition, Respondent in 1985 operatedabout twice the equipment it did in 1982. I find that evenwith the changes described by Respondent, the assign-ments at issue would not have happened but for Stick-ney's union activity. The absence of any attempt toinform Stickney of the Respondent's desire to change hisassignments coupled with the timing of the assignmentsconvince me that the justification offered by Respondentwas not the true motivating factor.Respondent also argues that it had to remain flexible inits ability to assign drivers. However, the flatbed assign-3The instantcase is distinguishablefromDucane Heating Corp., 273NLRB 1389 (1985), in which the Board stated that the employer wasunderno dutyto accommodate his employeesThere,Respondent's fail-ure to accommodate was consistent with past practices. In the instantcase, the General Counsel has shown that Respondent's actions were in-consistentwith its past practice WAYNE W. SELL CORP.meats in question were not to customers who requiredimmediate delivery,and there were other drivers avail-able to deliver cement at the time.In light of these facts,I find this reason to be pretextual and not the motivatingfactor in Respondent's decision.Finally,other drivers caused him to cease accommodating Stick-ney. I find this argument to be without merit.No griev-ance was filed on the matter until directly before thehearing,and no explanation was offered to Stickney atthe time of the assignment.If this were truly the reasonfor the change Respondent would surely have informedStickney,given Sell's lack of reticence.In sum,the business justifications offered by Respond-ent do not overcome the inference of improper motiva-tion.I find the assignments to flatbed and dump truckswould not have happened if Stickney had not engaged inthe filing of grievances,a protected activity;and I con-clude that changing Stickney's conditions of employmentviolated the Act.Wright Line,supra.Respondent further justifies Stickney's suspension byarguing that Stickney threatened to sue the Company,and this was the only reasonable action it could havetaken in response.It is undisputed that Stickney informeddispatcher Dollman that he would"hold him legally re-sponsible for any injuries"that resulted from his drivinga flatbed truck.I have not found,nor does Respondentcite,any case in which the Board has found the threat ofa legal proceeding sufficient cause to suspend an employ-ee.On the contrary,precedent shows that warnings byemployees to resort to legal procedures are protected ac-tivity.Kay Fries,supra,265 NLRB at 1090.Respondentdoes not allege that Stickney threatened anyone withharm.The reasons given by Respondent for Stickney'ssuspension are clearly pretextual.Respondent failed toshow that it had a lawful motivation for suspendingStickney. The suspension was based on protected activityand it violates Section 8(a)(3) and(1) of the Act.AlgrecoSportswear Co., 271NLRB 499, 516(1984).2.The letters of reprimandOn 4 March 1985 Stickney received a letter of repri-mand from Respondent.The letterstated that Stickneyhad violated company policy by failing to call the dis-patch office prior to hisdeparture from Respondent's fa-cility.Several witnesses confirmed the existence of thiscompany policy and testified that they adhered to it.However,Beechey testified that no letter of reprimandhas previously been issued for a violation of this policy.Respondent had issued only four letters of reprimandsince 1980.In addition,another employee,Wayne Barkley testi-fied that he had violated this particular policy with Re-spondent's knowledge,but never received a letter of rep-rimand.Beechey himself stated that sometimes driversfail to call before their departure.Beechey also statedthat Stickney made his delivery on time,that Beecheydid not call Stickney's home to ascertain whether he hadleft yet,that he did not check to see if there was a phoneavailable for Stickney to use,and that there may havebeen no phone available for Stickney to use.533Respondent sent Stickney another letter of reprimanddated 7 March 1985, for his failure to inform the dis-patch office of an overload he delivered on 25 February1985(incorrectly stated as 26 February in Beechey'sletter).Beechey testified that he placed a notice regard-ing weight restrictions in the drivers' room in mid-Febru-ary 1985.He also recalled informing Stickney of thischange.Stickney testified that he believed his weightlimitationwas the same as it had been in September1982-78,000 pounds.He also testified that he believedthat if he violated this policy,the sole result would bethat he would be responsible for any fine resulting fromthe overload. I neither credit nor discredit this testimo-ny, for I find that even if Stickney was aware of the cor-rect limit,Respondent's action was not justified.Stickney stated that he observed Butch Darling signfor an overload and that he never received a letter ofreprimand.Employee Davis testified that he had previ-ously delivered overloads and that he had not been repri-manded. Barkley testified that he has pulled overloads onseveral occasions and was never sent a letter of repri-mand. In addition,the parties stipulated to the number ofoverloads indicated on bills of lading entered into evi-dence. Far more than half of the loads were shown to beover 77,500 pounds.Although the record does not revealhow many of the drivers of the overloaded trucks calledin to the dispatch office before delivering the overloads,the evidence does show that overloads have been andare very common and letters of reprimand are very rare.This,when considered along with the fact that Respond-ent sent two letters to Stickney within a few days ofeach other,after having sent only four letters in the past5 years,raises an inference that the reprimands were mo-tivated by Stickney's grievance activity rather than theviolations of company policy.Union animus is also dem-onstrated by the 8(a)(1) violations on Sell's part. In addi-tion,the timing of the letters,so close together and aftera building of animosity,is an important circumstance in-dicating antiunion motivation.Lemon Drop Inn,supra.In an attempt to challenge any inference that the let-terswere issued in response to Stickney's grievance ac-tivity,Beechey claimed that the circumstances surround-ing Stickney's reprimands were unique and caused thereprimands.The unique circumstances arose from thefact that the Company had recently paid a $340 fine foran overload driven by Stickney.However,this ticket in-volved a violation that was disputed,and the Companypaid the fine rather than challenge the validity of the ci-tation.This explanation does not convince me that Re-spondent issued the letters for neutral reasons. Given therarity of such letters and the sequence of events, I findthat the two letters of reprimand would not have beenissued but for Stickney's union activity,and I concludethat Respondent violated the Act by issuing the two let-ters.SeeAlgreco Sportswear Co.,supra.C. The 8(a)(4) AllegationsThe GeneralCounsel argues that Respondent violated8(a)(4) of the Act by removing Stickney from the dis-patch roster and assigning him to drive flatbed loads.The General Counsel argues that Respondent's animus 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDand knowledge of Stickney's activitieswith the Boardshow that the assignments and suspension resulted from8(aX4) discrimination.The first flatbed assignment fol-lowed the filing of a charge by 1 week.Stickney filedamended charges on 25 March and 18 April,and thesecond flatbed assignment occurred on 13 July. Thethird assignment occurred on 10 September,less than aweek after a consolidated complaint issued reflecting thechange that was filed on 15 July.To establish a violation of Section 8(aX4) of the Act,the General Counsel must produce evidence that givesrise to the conclusion,whether directly or by inference,that Respondent's adverse employment actions were mo-tivated by Stickney's filing of charges with the Board orparticipation in Board proceedings.Ruehle's ParamedicAmbulance,270 NLRB 1322(1984).The sequence ofevents in the instant case does not give rise to this infer-ence.Stickney's first contact with the Board occurred byletter dated 27 April 1984.This letter discussed Sell'sthreatening and abusive conduct toward Stickney duringa grievance meeting.Stickney filed another charge on 18June 1984.No adverse employment actions resulted fromeither of these contacts with the Board.Stickney contin-ued to file grievances over the next months, and receivedthe first letter of reprimand dated 4 March 1985. In re-sponse to this letter, Stickney contacted the Board. Thefirstflatbed assignment and removal from the dispatchroster occurred shortly thereafter.However, Stickney'sgrievance filing continued throughout this period.Stick-ney filed additional charges with the Boardafterhis firstflatbed assignment and removal from the dispatch roster.Finally, a few days after Stickney's next grievance, Re-spondent made the second flatbed assignment.This sce-nario indicates that Sell's animosity toward Stickney'sgrievance activity,which I found previously,continuedtomotivate Respondent's adverse treatment.In short, itwas Stickney's repeated grievance filing,not the Boardfiling,that motivated Sell.Nor did the General Counsel produce convincingdirect evidence of illegal motivation. Sell's statement "togo tell that to the Labor Board too" was made in con-nection with Stickney's grievance filing,and could havereferred to that rather than the Board activity. Withoutmore, the General Counsel has failed to meet his burdenof establishing a prima facie case of discrimination underSection 8(a)(4); this charge is therefore dismissed.CONCLUSIONS OF LAW1.WayneW. Sell Corporationis an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.Respondent violated Section 8(a)(1) and(3) of theAct bydiscriminatorily issuing to Stickney two letters ofreprimand;by making discriminatory truck assignments;and by suspending him from22-25March 1985.3.Respondent violated Section8(a)(1) of the Act bythreateningStickneyand using other abusive languagethat interfered with Stickney's exercise of his Section 7rights.4.Respondent did not violate Section 8(a)(4), and thatcharge is therefore dismissed.5.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent,Wayne W. Sell Corporation,Sarver,Pennsylvania,its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Unlawfully issuing reprimands to employees for ex-ercising rights guaranteed them under Section 7 of theAct.(b)Unlawfully making discriminatory assignments toemployees for exercising rights guaranteed them underSection 7of the Act.(c) Threatening employeesfor filinggrievances.(d)Unlawfullysuspending employees and issuing let-ters of reprimand for exercising rights guaranteed themunder Section 7.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Make James Stickney whole for any loss of payand benefits he may have suffered by reason of theabove-described unlawful actions,with backpay and in-terest to be computed as inF W Woolworth Co.,90NLRB 289 (1950),andFloridaSteel Corp.,231NLRB651 (1977).(b)Remove all documents and references in JamesStickney's personnel file that relate to Respondent's ac-tions that have been found in the attached decision to beunfair labor practices,andmakewhatever recordchanges necessary to negate the effect of these docu-ments and Respondent's unlawful actions.(c) Post at itsfacility inSarver,Pennsylvania, copiesof the attached notice marked"Appendix."s Copies ofthe notice, on formsprovided by theRegional Directorfor Region 6, after being signedby theRespondent's au-thorized representative,shall bepostedby theRespond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable stepsshall betakenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany other material.(d)Notify theRegional Director in writingwithin 20days fromthe date of this Orderwhat steps the Re-4 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRulesand Regulations,the findings, conclusions, and recommendedOrdershall, asprovided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-Poses5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board " WAYNE W. SELL CORP.spondent has taken to comply. For the purpose of deter-mining or securing compliance with this Order, theBoard,or any of its duly authorized representatives, mayobtaindiscovery from the Respondent,itsofficers,agents, successors or assigns,or any other person havingknowledge concerning any compliance matter, in the535manner providedby theFederal Rules ofCivil Proce-dure.Such discoveryshall be conducted under the su-pervisionof the UnitedStates court of appeals enforcingthisOrderand may be had upon any matter reasonablyrelated to compliancewiththisOrder, as enforced by theCourt.